NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALFONSO PRADO-MENDOZA,                           No.   19-72252

                Petitioner,                      Agency No. A090-189-600

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Alfonso Prado-Mendoza, a native and citizen of Mexico, petitions pro se for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Mexico and thus

is not entitled to relief from his reinstated removal order. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review an IJ’s negative reasonable fear determination

for substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir.

2016). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Prado-Mendoza

failed to establish a reasonable possibility of persecution in Mexico on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”).

      Substantial evidence also supports the IJ’s determination that Prado-

Mendoza failed to demonstrate a reasonable possibility of torture by or with the

consent or acquiescence of the government if returned to Mexico. See Andrade-

Garcia, 828 F.3d at 836-37 (CAT claim fails where the petitioner is unable to

demonstrate torture was or would be inflicted by, at the instigation of, or with the

consent or acquiescence of a public official or other person acting in an official

capacity). In light of this disposition, we do not reach Prado-Mendoza’s remaining

contention regarding relocation. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th

Cir. 2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).




                                          2                                    19-72252
        We do not consider the materials Prado-Mendoza references in his opening

brief that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963-64 (9th Cir. 1996) (en banc).

        Prado-Mendoza’s motion to take judicial notice is denied. See id.

        Prado-Mendoza’s stay of removal raised in Docket Entry No. 24 is denied as

moot.

        PETITION FOR REVIEW DENIED.




                                          3                                   19-72252